Order
of the Supreme Court, Queens County, dated December 6, 1968 and made on reargument and reconsideration, affirmed insofar as appealed from. No opinion. Appeal from order of the same court dated October 14, 1968 dismissed as academic. That order was superseded by the order made on reargument and reconsideration, dated December 6, 1968. A single bill of $10 costs and disbursements is allowed to respondent to cover both appeals. Rabin, Acting P. J., Hopkins, Benjamin, Martuseello and Kleinfeld, JJ., concur.